Hager, J.
This action is brought to enforce a judgment rendered Oct. 18,1852, in a Circuit Court of the State of Alabama.
Defendants answer and make defense : 1st, By denying each, and every allegation of the complaint; 2d, That the alleged cause of action did not accrue within two years next before the commencement of plaintiff’s action.
To this answer plaintiffs demur generally, and allege as ground of demurrer that it does not state facts sufficient to constitute a defense to the action.
By the provisions of section 50 of the Practice Act, plaintiff may demur to the whole answer when it contains new matter, or to one or more of several defenses set up in the answer.
The first defense in the answer is well pleaded and puts in issue the *111material and express allegations of the complaint. (Practice Act, section 46.)
The demurrer being to the whole answer, it must be sustained or overruled as to the whole answer, and therefore upon this issue I cannot proceed to consider the question raised by the 2d defense of the answer and intended to be presented—whether our statutes of limitation aro a bar to a recovery in this action. Demurrer overruled.